


Exhibit 10.38




AIRCRAFT PURCHASE AGREEMENT




THIS AIRCRAFT PURCHASE AGREEMENT (the “Agreement”), is made as of November 17,
2010 (the “Effective Date”), by and between THE HEAVENER COMPANY LEASING, LLC, a
Florida limited liability company (“Heavener”), BRISTOL CAPITAL ADVISORS, LLC, a
Delaware limited liability company (“BCA”), and BRISTOL CAPITAL, LLC, a Delaware
limited liability company (“Bristol”) (Heavener, BCA and Bristol are
collectively referred to herein as, “Seller”) and MILLER PETROLEUM, INC., a
Tennessee corporation (“Buyer”).




R E C I T A L S




WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer the Aircraft (as hereinafter defined) in accordance with the terms and
conditions contained herein;




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:




ARTICLE 1.

AIRCRAFT




Subject to the provisions of this Agreement, Seller agrees to sell and to
deliver to Buyer and the Buyer agrees to buy and take delivery from Seller of
all of Seller's right, title and interest in and to that certain 1970 Hawker
Siddeley BH.125-400A model aircraft bearing manufacturer's serial number NA-756
and FAA Registration Number N624PD, the Aircraft’s two (2) Garrett TFE-731-3-1H
engines bearing serial numbers 80254 and 80250, respectively, and all equipment,
accessories, instruments, components, spare parts, special tools, maintenance
records, manuals, logbooks, diagrams, drawings, and data in Seller’s possession
(all of the foregoing items are collectively referred to herein as the
"Aircraft").




ARTICLE 2.

PURCHASE PRICE




Consideration:  As sole and complete payment of the purchase price, at Closing
the Seller shall be issued an aggregate of one hundred thousand (100,000) shares
of the Buyer’s common stock (the "Shares") in the amounts set forth in Section
5.2 hereof.  




Registration:  The Shares shall have piggyback registration rights (i.e. the
right of the Seller to require that the shares be included in the next
registration statement filed by Buyer) on any registration statement on form S-1
or S-3 filed by the Buyer within six months of the Closing; provided, however,
that if such registration statement registers securities for sale by the Buyer
in a primary offering, the Buyer shall not be required to include the Shares in
any registration statement if the underwriter of the offering objects to the
inclusion and, provided further, that if such registration statement registers
shares for resale by existing security holders




--------------------------------------------------------------------------------




of the Buyer, the Buyer shall not be required to include the Shares in such
registration statement if the inclusion is not permitted by the registration
rights agreement covering such registration statement.  With respect to any
registration statement will include Seller's Shares, Buyer agrees to send to
Seller a copy of such registration statement for review and comment at least
five (5) business days prior to filing.  Once the Shares become eligible for
resale under Rule 144, Buyer agrees to cause its counsel to provide a legal
opinion required for such sale provided that all conditions of Rule 144 have
then been met, and Buyer shall bear the cost of such opinion.




ARTICLE 3.

INVESTMENT REPRESENTATIONS AND WARRANTIES OF THE SELLER AS TO THE SHARES




In order to induce the Buyer to issue the Shares, each of Heavener, BCA and
Bristol jointly and severally represent and warrant to the Buyer as follows:




3.1       The Seller is acquiring the Shares for its own account with the
present intention of holding such securities for purposes of investment, and
that it has no intention of distributing such Shares or selling, transferring or
otherwise disposing of such Shares in a public distribution, in any of such
instances, in violation of the federal securities laws of the United States of
America.




3.2       The Seller understands that (a) the Shares that it will acquire
hereunder are "restricted securities" as defined in Rule 144 promulgated under
the Securities Act of 1933, as amended (the “Securities Act”); (b) such Shares
have not been registered under the Securities Act, and are being issued in
reliance on exemptions for private offerings contained in Section 4(2) of the
Securities Act; (c) the Shares may not be distributed, re-offered or resold
except through a valid and effective registration statement or pursuant to a
valid exemption from the registration requirements under the Securities Act; and
(d) until such time as the Shares become eligible for resale by it pursuant to a
valid exemption from such registration, the certificate evidencing the Seller’s
ownership of the Shares shall contain the following legend:




"The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the "Act"). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or the issuer of such shares shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the Act or
the securities laws of any state."




3.3       The Seller is fully aware of the restrictions on sale, transferability
and assignment of the Shares, and that it must bear the economic risk of
retaining ownership of such securities for an indefinite period of time. The
Seller is aware that (a) the Shares will not be registered under the Securities
Act; (b) that the Buyer has no obligation to register the Shares under the
Securities Act so as to permit the resale thereof; and (c) that there are no
assurances as to the value the Seller will receive for the Shares at such time
as it liquidates the investment in the Shares.




2

--------------------------------------------------------------------------------




3.4       The Seller is an “accredited investor,” as such term is defined in
Regulation D promulgated under the Securities Act and has such knowledge and
experience in financial, tax and other business matters as to enable it to
evaluate the merits and risks of, and to make an informed investment decision
with respect to, this Agreement.  The Seller understands that its acquisition of
the Shares is a speculative investment, and the Seller represents that it is
able to bear the risk of such investment for an indefinite period, and can
afford a complete loss thereof.




ARTICLE 4.

CONDITION OF AIRCRAFT AT TIME OF DELIVERY




4.1       Aircraft Condition  On the Closing Date, Seller shall deliver the
Aircraft to Buyer:

(1)       With an FAA Form 8050-2 (Bill of Sale) for filing by Buyer with the
FAA;

(2)       With an executed Bill of Sale in the form of Attachment A;

(3)       With a current valid Airworthiness Certificate for the Aircraft issued
by the FAA;

(4)       With all systems required by the aircraft type certificate functioning
normally;

(5)       In an FAA airworthy condition and in compliance with the mandatory
portions of all applicable airworthiness directives;

(6)       With title free and clear of all liens or other encumbrances on the
Aircraft and any of its components;

(7)       With complete maintenance records, flight manuals, and spare parts,
special tools and all accessories in Seller’s possession; and

(8)       Current on its MSP engine program.




With the exception of the above, the Aircraft shall be delivered at time of
delivery in an "AS IS” and “WITH ALL FAULTS" condition.




ARTICLE 5.

CLOSING & DELIVERY OF AIRCRAFT




5.1       Closing & Delivery:  The Closing and delivery of the Aircraft shall be
simultaneous and shall occur in Hillsboro, Oregon, or other mutually agreeable
location.  The cost of the delivery of the Aircraft to Hillsboro, Oregon shall
be the expense of Seller.  The consummation of the transaction contemplated by
this Agreement (the "Closing") shall occur on or before November 17, 2010 (the
“Closing Date”).  All of Seller's right, title and interest in the Aircraft
shall pass to Buyer upon completion of the Closing.




5.2       Seller's Conditions to Closing:  On or before the Closing Date, Buyer
shall:




(a)       Deliver to Seller share certificates representing the Shares as
follows:  50,000 of the Shares shall be issued to Heavener, 40,000 of the Shares
shall be issued to Bristol and 10,000 of the Shares shall be issued to BCA; and




(b)       Deliver to Seller an executed Aircraft Delivery Receipt in the form
and substance of Attachment B attached hereto.




3

--------------------------------------------------------------------------------




5.3       Buyer's Conditions to Closing:  On or before the Closing Date and upon
receipt of the Shares and Aircraft Delivery Receipt, Seller shall:




(a)       Deliver to Buyer (i) a Bill of Sale in the form of Attachment A
hereto; and (ii) an executed FAA Form 8050-2.




(b)       Deliver the Aircraft to Hillsboro, Oregon, or such other mutually
agreeable location, fully in compliance with the conditions set forth in Article
4 herein.




5.4       Risk of Loss:  Seller shall bear full risk of loss with respect to the
Aircraft ("Risk of Loss"), until Closing, whereupon Risk of Loss shall be upon
Buyer.  In the event of loss or damage to the Aircraft prior to the transfer of
possession of the Aircraft, Buyer shall be entitled to terminate this Agreement.




ARTICLE 6.

REPRESENTATIONS, WARRANTIES & LIMITATIONS




6.1       Representations and Warranties.  Each party hereby represents and
warrants as of the date hereof and the Closing Date as follows:




(a)       Each corporate officer or other representative executing this
Agreement on its behalf is duly authorized to sign this and other documents
relating to this transaction, that such party is duly organized, existing and in
good standing under the laws of the state of its incorporation or other
formation and has full power and authority to execute and deliver this Agreement
and perform the actions contemplated hereby, and that this Agreement does not
conflict with, result in a breach of, constitute a default under or result in
the creation of a lien or encumbrance under, any agreement or instrument to
which it is a party.




(b)       Seller represents that it is the owner of the Aircraft and is
authorized to convey title to the Aircraft, and that execution and delivery of
the Form 8050-2 and the Bill of Sale shall convey to Buyer good and marketable
title to the Aircraft free of any and all liens and encumbrances.




6.2       DISCLAIMER:  THE BURDEN OF DUE DILIGENCE TO DETERMINE THAT THE
AIRCRAFT IS “AIRWORTHY” AND/OR ACCEPTABLE TO BUYER IN ANY OR EVERY REGARD RESTS
SOLELY ON BUYER PRIOR TO DELIVERY OR CLOSING, WHICHEVER COMES FIRST. THERE ARE
NO WARRANTIES OF CONDITION WHATSOEVER SUBSEQUENT TO CLOSING.  AT TIME OF
CLOSING, THE AIRCRAFT IS BEING SOLD HEREUNDER COMPLETELY "AS IS" AND “WITH ALL
FAULTS”. SELLER'S EXPRESS WARRANTIES AND REPRESENTATIONS  SET FORTH HEREIN ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER BY
SELLER, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW OR IN EQUITY, AND
SELLER HAS NOT MADE, AND BUYER HEREBY WAIVES, RELEASES, DISCLAIMS, AND RENOUNCES
ALL EXPECTATION OF OR RELIANCE UPON, ANY SUCH REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WITH




4

--------------------------------------------------------------------------------




RESPECT TO THE AIRCRAFT OR ANY PART THEREOF, WITHOUT LIMITATION, AS TO THE
VALUE, CONDITION, DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OF THE
AIRCRAFT, AND ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY ARISING FROM A
COURSE OF PERFORMANCE OR DEALING OR USAGE OF TRADE).  BUYER HEREBY WAIVES ANY
AND ALL RIGHTS, CLAIMS, AND REMEDIES OF BUYER AGAINST SELLER, EXPRESS OR IMPLIED
OR ARISING BY OPERATION OF LAW OR IN EQUITY, ARISING FROM ANY SUCH
REPRESENTATION OR WARRANTY OR FOR ANY LIABILITY, CLAIM, OR REMEDY FOR LOSS OF OR
DAMAGE TO THE AIRCRAFT, FOR LOSS OF USE, REVENUE, OR PROFIT WITH RESPECT TO THE
AIRCRAFT, OR FOR ANY OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES
WHATSOEVER.




ARTICLE 7.

ASSIGNMENT OF MSP PROGRAM




At or following the Closing, Seller agrees to cooperate with Buyer in assigning
all of its rights in the MSP engine program with Honeywell for the Aircraft to
Buyer, provided that Buyer shall be responsible for any costs involved in such
transfer.




ARTICLE 8.

SALES AND OTHER TAXES




8.1       Taxes.  Neither the Purchase Price nor any other payments to be made
by Buyer under this Agreement includes the amount of any sales, use, retail, or
other taxes, which may be imposed by governmental authorities as a result of the
sale, purchase, and/or use of the Aircraft.  Buyer shall be responsible for and
shall pay promptly when due any and all taxes related to the purchase,
registration, use, ownership or operation of the Aircraft subsequent to Closing
and delivery. Seller shall be responsible for and shall pay promptly when due
any and all taxes related to the registration, use, ownership or operation of
the Aircraft prior to Closing and delivery.




ARTICLE 9.

NOTICES




9.1       Notices.  All communications and notices hereunder shall be in writing
and shall be deemed made when delivered by hand, or five business days after
being sent by certified or registered mail, return receipt requested, postage
prepaid, or on the next business day when sent by overnight courier in each case
at the address set forth below:




 

To Seller:

The Heavener Company Leasing, LLC

3300 University Boulevard, Suite 218

Winter Park, Florida 32792

Attention: James W. Heavener




5

--------------------------------------------------------------------------------




 

 

Bristol Capital Advisors, LLC

Bristol Capital, LLC

6353 W. Sunset Boulevard, Suite 4006

Los Angeles, California 90028

Attention: Diana Derycz-Kessler




 

with a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Jim Heekin




 

To Buyer:

Miller Petroleum, Inc.

3651 Baker Highway

Huntsville, Tennessee 37756

Attention: General Counsel




ARTICLE 10.

MISCELLANEOUS




10.1       Force Majeure:  Seller shall not be liable for any failure of or
delay in delivery of the Aircraft for the period that such failure or delay is
due to Acts of God or the public enemy; war, insurrection, or riots; fires,
explosions, or serious accidents; governmental priorities or allocation; strikes
or labor disputes; inability to obtain Aircraft materials, accessories,
equipment, or parts from the vendors; or any cause beyond Seller's control.




10.2       Governing Law:  This Agreement shall be governed, interpreted, and
construed in accordance with the laws of the state of Florida without
application of its conflicts of laws principles.




10.3       Remedies Upon Default:  Should Seller perform all of its obligations
and Buyer fail to purchase Aircraft in accordance with the terms and conditions
of this Agreement, Seller may terminate this Agreement and proceed otherwise to
sell or dispose of the Aircraft.




10.4       Transaction Costs and Expenses:  Each party to this Agreement shall
bear its own transaction costs and expenses.




10.5       Amendments:  The provisions of this Agreement may not be waived,
altered, modified, amended, supplemented or terminated in any manner whatsoever
except by written instrument signed by an authorized signatory of each party
hereto.




10.6       Assignment:  Neither party may assign any of its rights or delegate
any of its obligations hereunder without the prior written consent of the other
party except that Buyer may assign its rights hereunder to an affiliated entity
formed for the purpose of holding title to the Aircraft.  Except as expressly
provided hereunder, this Agreement shall inure to the benefit of and be binding
upon each of the parties hereto and their respective successors and assigns.




6

--------------------------------------------------------------------------------




10.7       Headings and References:  The division of this Agreement into
Sections, and the insertion of headings, are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.




10.8       Counterparts:  This Agreement may be fully executed in any number of
separate counterparts by each of the parties hereto, all such counterparts
together constituting but one and the same instrument.




10.9       Non-Waiver:  Any failure at any time of either party to enforce any
provision of this Agreement shall not constitute a waiver of such provision or
prejudice the right of such party to enforce such provision at any subsequent
time.




10.10       Commissions:  Each party represents that there are no sales
commissions due from it as a result of this transaction.




10.11       Attorneys Fees.  In connection with any litigation arising out of
this Agreement, the prevailing party in such litigation shall be entitled to
recover all costs incurred therein from the other party, including reasonable
attorney's fees.




10.12       Invalidity.  If any clause, provision or section of this Agreement
is found by any court of competent jurisdiction to be invalid or unenforceable
for any reason whatsoever, such invalidity or unenforceability shall not in
itself affect the remaining clauses, provisions and sections hereof, so long as
the rights or obligations of the parties shall not be materially and adversely
affected thereby.




10.13       Further Assurances.  Each party hereto agrees to execute and deliver
such additional documents and take such further actions as may be reasonably
requested by the other party to fully effectuate and carry out the purposes of
this Agreement.




10.14       Entire Agreement:  This Agreement, including all attachments hereto,
constitutes the entire agreement between the parties with regard to its subject
matter.




[SIGNATURES APPEAR ON FOLLOWING PAGE]




7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.




SELLER:




THE HEAVENER COMPANY LEASING, LLC

By: The Heavener Company, its sole member







By:

/s/ Eric Norber under Power of Attorney

Name:

James W. Heavener

Its:

President




BRISTOL CAPITAL ADVISORS, LLC







By:

/s/ Eric Norber under Power of Attorney

Name:

Diana Derycz-Kessler

Its:

Manager




BRISTOL CAPITAL, LLC







By:

/s/ Eric Norber under Power of Attorney

Name:

Diana Derycz-Kessler

Its:

Manager







BUYER:




MILLER PETROLEUM, INC.







By:

/s/ Scott M. Boruff

Name:

Scott M. Boruff

Its:

President and CEO




8

--------------------------------------------------------------------------------




ATTACHMENT  A




BILL OF SALE




KNOW BY ALL MEN BY THESE PRESENTS, pursuant to and more fully described in the
Aircraft Purchase Agreement dated November 17, 2010 by and between THE HEAVENER
COMPANY LEASING, LLC, a Florida limited liability company, BRISTOL CAPITAL
ADVISORS, LLC, a Delaware limited liability company, and BRISTOL CAPITAL, LLC, a
Delaware limited liability company (collectively, “Seller”) and MILLER
PETROLEUM, INC., a Tennessee corporation (“Buyer”), that Seller, in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration to it in hand paid by Buyer, the receipt of which is hereby
acknowledged, hereby conveys and sells to Buyer, its successors and assigns,
that certain 1970 Hawker Siddeley BH.125-400A model aircraft bearing
manufacturer's serial number NA-756 and FAA Registration Number N624PD
(“Aircraft”),




TO HAVE AND TO HOLD such Aircraft unto Buyer, its successors and assigns
forever.




The Aircraft is hereby sold “AS IS” and “WITH ALL FAULTS”.




IN WITNESS WHEREOF, Seller has caused these presents to be signed by its duly
authorized officer this 17th day of November, 2010.




THE HEAVENER COMPANY LEASING, LLC

By: The Heavener Company, its sole member




By:

/s/ Eric Norber under Power of Attorney

Name:

James W. Heavener

Its:

President




BRISTOL CAPITAL ADVISORS, LLC




By:

/s/ Eric Norber under Power of Attorney

Name:

Diana Derycz-Kessler

Its:

Manager




BRISTOL CAPITAL, LLC




By:

/s/ Eric Norber under Power of Attorney

Name:

Diana Derycz-Kessler

Its:

Manager




9

--------------------------------------------------------------------------------




STATE OF OREGON




COUNTY OF Washington




Before me, the undersigned authority, this day personally appeared Eric Norber
as attorney-in-fact for James W. Heavener, as President of The Heavener Company,
a Florida Corporation, as sole member of The Heavener Company Leasing, LLC, a
Florida limited liability company, and he executed the foregoing Bill of Sale on
behalf of the limited liability company.  He is personally known to me or
presented  [DRIVER’S LICENSE]  as identification.




/s/ Ashley Overman

Notary Public, State of Oregon




[Notarial Seal]




STATE OF OREGON




COUNTY OF Washington




Before me, the undersigned authority, this day personally appeared Eric Norber
as attorney-in-fact for Diana Derycz-Kessler, as Manager of Bristol Capital
Advisors, LLC, a Delaware limited liability company, and he executed the
foregoing Bill of Sale on behalf of the limited liability company.  He is
personally known to me or presented  [DRIVER’S LICENSE]  as identification.




/s/ Ashley Overman

Notary Public, State of Oregon




[Notarial Seal]




STATE OF OREGON




COUNTY OF Washington




Before me, the undersigned authority, this day personally appeared Eric Norber
as attorney-in-fact for Diana Derycz-Kessler, as Manager of Bristol Capital,
LLC, a Delaware limited liability company, and he executed the foregoing Bill of
Sale on behalf of the limited liability company.  He is personally known to me
or presented  [DRIVER’S LICENSE]  as identification.




/s/ Ashley Overman

Notary Public, State of Oregon




[Notarial Seal]




10

--------------------------------------------------------------------------------




ATTACHMENT  B




AIRCRAFT DELIVERY RECEIPT




As of this 17th day of November, 2010, MILLER PETROLEUM, INC. ("Buyer") accepts
delivery at Hillsboro, Oregon of the Aircraft described below:




That certain 1970 Hawker Siddeley BH.125-400A model aircraft bearing
manufacturer's serial number NA-756 and FAA Registration Number N624PD, together
with all other equipment, instruments, accessories, components, spare parts,
special tools and documents, as referenced in that certain Aircraft Purchase
Agreement (the "Agreement") by and between Buyer and THE HEAVENER COMPANY
LEASING, LLC, BRISTOL CAPITAL ADVISORS, LLC, and BRISTOL CAPITAL, LLC, dated the
____ day of November, 2010, all of which shall be hereinafter referred to
collectively as the "Aircraft".




Aircraft Total Time:

9874.0

 

Aircraft Total Landings:

6167

 

 

 

 

 

Engine #1 Total Hours:

7072.9

 

Engine #2 Total Hours:

7072.9

 

 

 

 

 

Engine #3 Total Hours:

n/a

 

APU Total Hours:

per aircraft meter




BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE AIRCRAFT AND EQUIPMENT AND THE
RECORDS RELATING THERETO, AND THAT THE AIRCRAFT, EQUIPMENT, AND RECORDS ARE
FULLY SATISFACTORY TO IT.  EXECUTION AND DELIVERY OF THIS DELIVERY RECEIPT BY
BUYER SHALL BE CONCLUSIVE EVIDENCE FOR ALL PURPOSES THAT THE AIRCRAFT,
EQUIPMENT, AND RECORDS RELATED THERETO, AS DELIVERED, ARE FULLY SATISFACTORY TO
BUYER AND IN ACCORDANCE WITH THE AGREEMENT AND THAT BUYER ACCEPTS SAME AS IS AND
WITH ALL FAULTS.  




The Aircraft is accepted on the terms and subject to the Agreement this 17th day
of November, 2010.







BUYER:




MILLER PETROLEUM, INC.







By:

/s/ Scott M. Boruff

Name:

Scott M. Boruff

Its:

President and CEO




11

--------------------------------------------------------------------------------